DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 5 recites the limitation “the bridge”. There is a lack of antecedent basis for this limitation in the claim. Further correction of the antecedent basis of the recitation of “a bridge” in claim 4, line 1, which depends from claim 3, is required after correction of this issue.
Claim 7, line 3 recites the limitation “the bridge”. There is a lack of antecedent basis for this limitation in the claim. Further correction of the antecedent basis of the recitation of “a bridge” in claim 8, line 1, which depends from claim 3, is required after correction of this issue.
Claim 11, line 3 recites the limitation “in response to engaging the control switch”. Claim 11, line 2 states that the control switch is disengaged, and Para. [0016] of the Specification states that the flow control system is disengaged in response to disengaging the control switch. It appears that the limitation should read “in response to disengaging the control switch”. See also Claim 11, lines 4-5, where “in response to engaging the flow control system” is recited. For examination purposes, both of these limitations have been interpreted to read “disengaging” instead of “engaging”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marking (US 2012/0018263 A1).
Regarding claim 1, Marking discloses (Fig. 1-3 & 8) a shock stiffening system, comprising:
a main body 200 configured to be coupled between a shock 100 and an oil reservoir 125 of a hydraulic shock system 100 of a vehicle (Abstract);
a flow control system 220 coupled to or integral to the main body 200 (Fig. 1) and changeable between an engaged position (Fig. 2B), in which oil flow between the shock 100 and the oil reservoir 125 is restricted (Fig. 2A & 2B; Para. [0021] & [0023]), and a disengaged position (Fig. 2A), in which oil flow between the shock 100 and the oil reservoir 125 is unrestricted (Fig. 2A & 2B; Para. [0021] & [0023]; flow path indicated by arrow 221);
a control switch 415 (Fig. 8) configured to be coupled to the vehicle within a driver compartment of the vehicle (Para. [0039]);
a coupling 416 coupled between the control switch 415 and the flow control system 220 to establish communication between the control switch 415 and the flow control system (Fig. 3 & 8; Para. [0044]), wherein the flow control system 220 changes between the engaged position and the disengaged position in response to operation of the control switch 415 (Para. [0044]).

Regarding claim 2, Marking further discloses at least one oil flow aperture through the main body 200 (Fig. 2A; aperture indicated by arrow 221), the at least one oil flow aperture being in fluid communication with the shock 100 and the oil reservoir 125 (Fig. 2A);
a channel through the main body 200 (Fig. 2A & 2B; channel through which plunger 222 moves);
a plunger 222 slidingly coupled within the channel (Fig. 2A & 2B), wherein the plunger is changeable from an engaged position (Fig. 2B), in which the plunger is positioned to block the oil flow aperture so as to restrict oil flow through the oil flow aperture (Fig. 2A & 2B; Para. [0023]; plunger 222 blocks oil flow aperture indicated by arrow 221), and a disengaged position (Fig. 2A), in which the plunger 222 is positioned away from the oil flow aperture so as to allow unrestricted oil flow through the oil flow aperture (Fig. 2A; plunger 222 allows flow through oil flow aperture, as indicated by arrow 221); and
a solenoid 223 coupled between the plunger 222 and the coupling 416 (Fig. 2 & 8; Para. [0044]), wherein the plunger 222 is changed between the engaged position and the disengaged position in response to engagement and disengagement of the solenoid 223 in response to operation of the control switch 415 (Fig. 8; Para. [0044]).

Regarding claim 3, Marking further discloses at least one bypass aperture 212, 213 through the main body 200 (Fig. 2A & 2B), the at least one bypass aperture 212, 213 being in fluid communication with the shock 100 and the oil reservoir 125 (Fig. 2A & 2B), wherein oil flows through the at least one bypass aperture 212, 213 in response to a predetermined minimum oil pressure differential between a bridge 129 and the oil reservoir 125 (Para. [0022]; shims 212 covering bypass apertures ‘offer predetermined resistance to fluid flow passing into the reservoir’, which means that sufficient pressure differential between the inlet and outlet, namely between bridge 129 and reservoir 125, would result in oil flow).

Regarding claim 4, Marking further discloses a bridge 129 coupled between the shock 100 and the main body 200 (Fig. 1), the bridge 129 being in fluid communication with the shock 100 and the main body 200 (Fig. 1; Para. [0020]).

Regarding claim 5, Marking discloses (Fig. 1-3 & 8) a shock stiffening system, comprising:
a vehicle shock 100 (Fig. 1);
a main body 200 coupled to the shock 100 (Fig. 1; via bridge 129);
an oil reservoir 125 coupled to the main body 200 (Fig. 1);
a flow control system 220 coupled to or integral to the main body 200 (Fig. 1), the flow control system 220 being changeable between an engaged position (Fig. 2B), in which oil flow between the shock 100 and the oil reservoir 125 is restricted (Fig. 2A & 2B; Para. [0021] & [0023]), and a disengaged position (Fig. 2A), in which oil flow between the shock 100 and the oil reservoir 125 is unrestricted (Fig. 2A & 2B; Para. [0021] & [0023]; flow path indicated by arrow 221);
a control switch 415 (Fig. 8) coupled to the vehicle within a driver compartment of the vehicle (Para. [0039]);
a coupling 416 coupled between the control switch 415 and the flow control system 220 to establish communication between the control switch 415 and the flow control system (Fig. 3 & 8; Para. [0044]), wherein the flow control system 220  restricting oil flow between the shock 100 and the oil reservoir 125 changes between the engaged position and the disengaged position in response to operation of the control switch 415 (Para. [0044]).

Regarding claim 6, Marking further discloses at least one oil flow aperture through the main body 200 (Fig. 2A; aperture indicated by arrow 221), the at least one oil flow aperture being in fluid communication with the shock 100 and the oil reservoir 125 (Fig. 2A);
a plunger channel through the main body 200 (Fig. 2A & 2B; channel through which plunger 222 moves);
a plunger 222 slidingly coupled within the plunger channel (Fig. 2A & 2B), wherein the plunger is changeable from an engaged position (Fig. 2B), in which the plunger is positioned to block the oil flow aperture so as to restrict oil flow through the oil flow aperture (Fig. 2A & 2B; Para. [0023]; plunger 222 blocks oil flow aperture indicated by arrow 221), and a disengaged position (Fig. 2A), in which the plunger 222 is positioned away from the oil flow aperture so as to allow unrestricted oil flow through the oil flow aperture (Fig. 2A; plunger 222 allows flow through oil flow aperture, as indicated by arrow 221); and
a solenoid 223 coupled between the plunger 222 and the coupling 416 (Fig. 2 & 8; Para. [0044]), wherein the plunger 222 is changed between the engaged position and the disengaged position in response to engagement and disengagement of the solenoid 223 in response to operation of the control switch 415 (Fig. 8; Para. [0044]).

Regarding claim 7, Marking further discloses at least one bypass aperture 212, 213 through the main body 200 (Fig. 2A & 2B), the at least one bypass aperture 212, 213 being in fluid communication with a bridge 129 and the oil reservoir 125 (Fig. 2A & 2B), wherein oil flows through the at least one bypass aperture 212, 213 in response to a predetermined minimum oil pressure differential between the bridge 129 and the oil reservoir 125 (Para. [0022]; shims 212 covering bypass apertures ‘offer predetermined resistance to fluid flow passing into the reservoir’, which means that sufficient pressure differential between the inlet and outlet, namely between bridge 129 and reservoir 125, would result in oil flow).

Regarding claim 8, Marking further discloses a bridge 129 coupled between the shock 100 and the main body 200 (Fig. 1), the bridge 129 being in fluid communication with the shock 100 and the main body 200 (Fig. 1; Para. [0020]).

Regarding claim 9, Marking discloses (Fig. 1-3 & 8) a method of using a shock stiffening system, comprising:
engaging a control switch 415 (Fig. 8; Para. [0044])
engaging a flow control system 220 in response to engaging the control switch 415 (Fig. 8; Para. [0044]);
restricting oil flow between a vehicle shock 100 and an oil reservoir 125 in response to engaging the flow control system 220 (Fig. 1-2 & 8; Para. [0021], [0023] & [0044]; engagement of flow control system 220 causes plunger 222 to block flow through the channel indicated by arrow 221, which restricts oil flow between the shock and reservoir); and
stiffening the vehicle shock 100 in response to restricting oil flow between the vehicle shock 100 and the oil reservoir 125 (Para. [0045]; ‘closure of the valve 220 results in a stiffer but still functional compression damper’).

Regarding claim 10, Marking further discloses that engaging the flow control system 220 comprises:
engaging a solenoid 223 (Fig. 8; Para. [0044]); and
sliding a plunger 222, coupled to the solenoid 223, to an engaged position (shown in Fig. 2B), in response to engaging the solenoid 223 (Fig. 2 & 8; Para. [0023] & [0044]).

Regarding claim 11, as best understood (see rejection of claim 11 under 35 USC 112 above), Marking further discloses:
disengaging the control switch 415 (Fig. 8; Para. [0044]; operation to cause closing of the valve);
disengaging the flow control system 220 in response to disengaging the control switch 415 (Fig. 8; Para. [0044]);
allowing oil flow between the vehicle shock 100 and the oil reservoir 125 in response to disengaging the flow control system 200 (Fig. 2A); and
reducing stiffness of the vehicle shock 100 in response to allowing oil flow between the vehicle shock 100 and the oil reservoir 125 (Para. [0045] states that closing valve 220, and therefore restricting oil flow, results in a stiffer shock, so it follows that opening valve 220, and therefore allowing oil flow, would result in a reduced stiffness).

Regarding claim 12, Marking further discloses that disengaging the flow control system 220 comprises:
disengaging a solenoid 223 (Fig. 2 & 8; Para. [0044]; solenoid 223 moves from position shown in Fig. 2B to position shown in Fig. 2A); and
sliding a plunger 222, coupled to the solenoid 223, to a disengaged position (Fig. 2A), in response to disengaging the solenoid 223 (Fig. 2 & 8; Para. [0044]; plunger moves from position shown in Fig. 2B to position shown in Fig. 2A).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach shock stiffening systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614